DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 04/29/2020 were reviewed and are acceptable.
Specification
The specification filed on 05/12/2020 was reviewed and is acceptable.
Claim Objections
Claim 4 is objected to because of the following informalities:  “primary gas flow is stopped with the weight change” in line 1 should be replaced with --primary gas flow is stopped when the weight change--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 6, and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 3, “known material” in claim 6, and “known cathode material” in claim 9 are relative terms which renders the claims indefinite.  The term "known" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 recites the limitation “the known material” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “displaying the data stream analyzing the weight change of the material over time” (claim 1) and “displaying and analyzing the data stream of the cathode material over time” (claims 8 and 10) which are mathematical calculations and display of said calculations (see MPEP 2106.04(a)(2)(I)(C)). This judicial exception is not integrated into a practical application because the generically recited cathode material and primary/secondary gases do not add a meaningful limitation to the abstract idea because they amount to simply the means by which the abstract idea is obtained. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a cathode material, a primary gas, and a secondary gas, when considered separately and in combination, do not add significantly more to the abstract idea because they merely link the use of the abstract idea to a field of use, namely cathode materials in solid oxide fuel cells.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ono et al. (US 2019/0165378 A1);
Liu et al. (US 2019/0140287 A1);
Akizuki et al. (US 9,947,934 B2);
Yildiz et al. (US 2018/0093229 A1);
Zhou et al. (US 2017/0363689 A1);
Lee et al. (US 2017/0005345 A1);
Ting et al. (US 2016/0301070 A1);
Miyazaki et al. (US 2016/0156042 A1); and
Ohmori et al. (US 2014/0315116 A1).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        09/11/2021